PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,724,788
Issue Date: 2010 May 25
Application No. 12/055,385
Filing or 371(c) Date: 26 Mar 2008
Attorney Docket No. PER012-030 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed December 6, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½  year maintenance fee by not later than May 25, 2018. However, since petitioner has demonstrated to the satisfaction of the Director that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Petitioner has provided an adequate explanation that the delay was unintentional.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Patentee is reminded that the window for payment of the 11 ½ year maintenance fee opened May 25, 2021. The maintenance fee payment was due with a surcharge on November 27, 2021. The last day to pay the 11 ½ year maintenance fee with a surcharge is May 25, 2022. If the maintenance fee and surcharge are not paid not later than May 25, 2022, the patent will become expired for failure to timely pay the 11 ½ year maintenance fee.

Telephone inquiries should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET